DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-9) in the reply filed on July 12, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 and 9-14 recite the limitation "The device" in the first line.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (US 8591514).
Claim 1, Sherman discloses a drill assembly (Figs. 1-5), comprising: a housing (Fig. 5; 250) having an actuation mechanism (Fig. 5; cols. 4 and 5; 250); a cannulated shaft (Fig. 2; 10) connected to the actuation mechanism of the housing (Fig. 5; cols. 4 and 5); a rigid rod (Fig. 2; 20) extending through the cannulated shaft (Fig. 2); wherein engaging the actuation mechanism moves the cannulated shaft along the rigid rod (Figs. 1-5; cols. 3-5); a distal tip (Fig. 2; 30) connected to the cannulated shaft and the rigid rod (Fig. 2); and wherein proximal movement of the cannulated shaft along the rigid rod causes the distal tip to rotate (Figs. 1-4).
Claim 2, wherein a central longitudinal axis (longitudinal axis of the drill) extends through the housing (Fig. 5).
Claim 3, wherein in a first configuration, the distal tip extends along the central longitudinal axis (Fig. 1).
Claim 4, wherein in a second configuration, the distal tip extends at an angle relative to the central longitudinal axis (Figs. 2-4).
Claim 5, wherein the angle is 90 degrees (Fig. 4).
Claim 6, further comprising a locking mechanism within the housing configured to restrict distal movement of the cannulated shaft (col. 5, lines 5-15).
Claim 7, further comprising a release mechanism on the housing configured to cause distal movement of the cannulated shaft (col. 5, lines 5-15).

Claim(s) 8-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourque et al. (US 2014/0276844; “Bourque”).
Claim 8, Bourque discloses a drill assembly (Figs. 6A-6F), comprising: a housing (Fig. 6A; 608, 610) having a cap (610) and a body (608, 610); a cannulated shaft (602) connected to the cap of the housing (Fig. 6A); a rigid rod (Fig. 6B; 604) extending through the cannulated shaft and the cap and connected to the body of the housing such that the cannulated shaft is slidable along the rigid rod (Figs. 6A-6F; paragraphs [0096]-[0103]); wherein proximal movement of the cap causes proximal movement of the cannulated shaft along the rigid rod (Figs. 6A-6F; paragraphs [0096]-[0103]; note how the parts move relative to one another; it is the same relative motion between the shafts whether the outer shaft is moving proximal or the inner shaft is moving distal); a distal tip (Fig. 6B; 606) connected to the cannulated shaft and the rigid rod (Fig. 6B; connected to both 602 and 604); and wherein the proximal movement of the cap and the cannulated shaft along the rigid rod causes the distal tip to rotate from a first configuration to a second configuration (Figs. 6A-6F; paragraphs [0096]-[0103]).
Claim 9, further comprising a core (Fig. 6D; the parts running through housing) within the body of the housing, the core connected to the cannulated shaft (Fig. 6D; all the parts are connected to one another).
Claim 10, further comprising a spring (Fig. 6D; 662) between the core and a proximal end of the housing (Fig. 6D).
Claim 11, further comprising a locking mechanism (Figs. 6D and 6E; note how all the parts are connected via the pins and holes they extend through) configured to lock the core within the body of the housing (Fig. 6D).
Claim 12, further comprising one or more release tabs (Fig. 6E and 6F; the locking pins can be defined as tabs) on the housing configured to engage the locking mechanism and release the core (Figs. 6D and 6E).
Claim 13, further comprising an indicator (Fig. 6A; 648; paragraph [0102] mentions how it indicates) connecting the cap to the body of the housing (Fig. 6A).
Claim 14, wherein in the first configuration (Fig. 6A), the indicator extends out from the body of the housing between the cap and the body of the housing (Fig. 6A; note how indicator 648 is between parts 608 and 610).
Claim 15, Bourque discloses a drill assembly (Figs/ 6A-6F), comprising: a housing (608, 610) having a cap (610) and a body (608); an elongated core (Figs. 6D-6E; all the inner parts) movable within the body of the housing (Figs. 6A-6F; paragraphs [0096]-[0103]), the elongated core having a cannulated shaft (602) connected thereto and extending therefrom (Fig. 6A); wherein the cannulated shaft connects to and extends through the cap (Fig. 6A); a rigid rod (604) extending through the cannulated shaft and the cap and connected to a proximal end of the body wherein the cannulated 
Claim 16, further comprising one or more tangs (Fig. 6E; 614, 634, 630, 664, and locking pins could all be considered tangs) extending along the elongated core (Fig. 6E).
Claim 17, further comprising one or more catches (Fig. 6E-6F; places on the housing that are catching the tangs, such as 670, 660, and the shoulder regions that are holding 614 and 664) extending from the body of the housing (Fig. 6E).
Claim 19, further comprising a spring (Figs. 6D-6E; 662) extending around the rigid rod between the elongated core and the proximal end of the body (Fig. 6D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775